EXHIBIT 10.01

EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT is entered into as of June 1, 2006, between Infe-Human
Resources - Unity, Inc., a Nevada corporation (the “Company”) and Ludin Pierre
(“Executive”).




RECITAL




The Company and Executive desire to enter into this Agreement to insure the
Company of the services of Executive, to provide for compensation and other
benefits to be paid and provided by the Company to Executive in connection
therewith, to provide the Company with protection against competition from the
executive and to set forth the rights and duties of the parties in connection
therewith;




This Agreement is executed contemporaneously with an Asset Purchase Agreement
dated June 1, 2006, between and among Company and Executive’s business entities
(the "Purchase Agreement"). Capitalized terms not otherwise defined herein shall
have the meanings assigned to them in the Purchase Agreement.




Nothing contained herein, including the termination, enforcement or breach
thereof, shall have any effect or impact on any payment provided for in the
Purchase Agreement.




NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereby agree as follows:




1.   Title; Directorship.




(a)  Title.  The Company hereby employs Executive as Senior Operations Manager
and Executive hereby accepts such employment, on the terms and conditions set
forth herein. During the term of this Agreement, Executive shall be and have the
title, duties and authority of President of the Company, including duties
specified in Schedule B, and shall devote all reasonable efforts to his full
time employment and shall perform diligently such duties as are customarily
performed by the Senior Operations Officer of companies the size and structure
of the Company, together with such other duties as may be reasonably required
from time to time by the Board of Directors of the Company or the Chairman of
the Company. Without limiting the generality of any of the foregoing, except as
hereafter expressly agreed in writing by Executive, Executive shall not be
required to report to Gregg Oliver.




2.  Term.   Subject to the provisions for termination hereinafter provided, the
term of this Agreement shall begin on June 1, 2006 and shall end at 11:59 p.m.,
local time, on May 31, 2008, provided, however, that the term of this Agreement
shall automatically renew for successive one (1) year terms, unless Executive or
the Company gives written notice to the other not less than sixty (60) days
prior to May 31, 2009 or the expiration of any such one-year term that he or it,
as the case may be, is electing not to so extend the term of this Agreement.
 Notwithstanding the foregoing, the term of this Agreement shall end on the date
on which Executive’s employment is earlier terminated by him or the Company in
accordance with the provisions of Paragraph 7(a) below.




1




4.   Compensation.




(a)  Salary.  For all services he may render to the Company during the term of
this Agreement, the Company shall pay to Executive the following salary in those
installments customarily used in payment of salaries to the Company’s senior
executives (but in no event less frequently than weekly):




(i)  for the six month period beginning on the effective date of this agreement
and ending on November 30, 2006, a salary of One Hundred Thousand Dollars
($100,000) per annum prorated weekly;




(ii)  for the six month period beginning on December 1, 2006 and for the
remainder of the term of this Agreement, a salary of One Hundred and Fifty
Thousand Dollars ($150000) per annum prorated weekly;




(iii)  for the six month period beginning on December 1, 2006 until the first
anniversary of this Agreement, a catch up payment of Nine hundred sixty one
dollars and fifty four cents ($961.54) per week shall be paid to Executive. It
is the intention of the parties that the Executive be paid a total of One
Hundred and Fifty Thousand Dollars ($150,000) for the first year of employment.

`

(b)  Bonus.  




(i)

The Executive shall receive, as additional compensation,

a commission for sales billed and collected during the term of this Agreement in
the amount equal to two percent (2%) of Incremental Gross Sales. Incremental
Gross Sales shall be defined as gross sales revenue billed and collected in
excess of the gross sales revenue in existence as of the Closing, regardless of
whether generated and/or sourced by the Executive. Said commission shall be
determined by the Company's regular accountants, according to GAAP, and shall be
payable at the end of each month.  




Executive shall be provided any and all reasonably necessary information to
confirm, and audit, if necessary, the Bonus amount. Executive shall have the
right, not more than once each calendar year during the term of this Agreement,
upon ten (10) days prior written notice to Company, to audit Company's billings
and collections to determine if Company has complied with the Bonus provision
set forth in this Agreement. Company agrees to cooperate with Executive in any
such inspection. All costs of such audit shall be borne by Executive provided
that if any audit reveals an underpayment of five percent (5%) or more during
the audited period, the cost of such audit shall be borne by Company, and
Company shall promptly pay the amount of the underpayment plus accrued interest.




2




(ii)

Executive shall be entitled to participate in any bonus program implemented by
the Compensation Committee of the Board of Directors for the Company’s senior
executives generally, with pertinent terms and goals to be established annually
or otherwise by the Compensation Committee in its sole discretion.







(c) Benefits.  




(i.)

Medical Insurance.  The Executive shall receive, as additional compensation,
medical insurance for the Executive and family.  If Executive does not elect
coverage, then Executive shall be reimbursed for all uninsured medical expenses.




(ii.)

Disability Insurance.  The Executive shall receive, as additional compensation,
disability insurance for the Executive.




(ii.)

Term Life Insurance.  The Executive shall receive, as additional compensation,
term life insurance for the Executive in the amount of $500,000.




(iii.)

Retirement Plan.  The Executive shall be entitled to participate in the Company
retirement plans, in accordance with the Company's plans for employees in
accordance with its terms and eligibility requirements.




(iv.)

Automobile.  The Executive shall receive, as additional compensation, automobile
transportation.




(v.)

Vacation/Personal Leave/Sick Leave/Leave of Absence.  The Employee shall be
entitled, as designated on Schedule A, each year to vacation, personal leave,
sick leave, and leave of absence and they be taken with advance approval from
the Company.  The Company may in its sole discretion from time to time approve
leaves of absence for other reasons with full or part payment of compensation
and expenses.  




(vi.)

Other Benefits.  Executive shall be entitled, subject to the terms and
conditions of the appropriate plans, to all benefits provided by the Company to
senior executives generally from time to time during the term of this Agreement.




(d)  Business Expenses.  Upon delivery of proper documentation therefor
Executive shall be reimbursed within ten (10) days for all travel, hotel and
business expenses when incurred on Company business during the term of this
Agreement.




5.  Executive Stock Awards Plan.  During the term of this Agreement, Executive
shall participate in any executive stock award plan the Company’s may adopt.




6.  Payment in the Event of Death or Disability.




3




(a)  In the event of Executive’s death or Disability during the term of this
Agreement, for a period equal to the greater of (i) twelve (12) months following
the date of such death or Disability or (ii) the balance of the term that would
have remained hereunder at such date had Executive’s death or disability not
occurred, the Company shall continue to pay to Executive (or his estate)
Executive’s then effective per annum rate of salary, as determined under
Paragraph 4(a), and provide to Executive (or to his family members covered under
his family medical coverage) the same family medical coverage as provided to
Executive on the date of such death or Disability.

  

(b)  Except as otherwise provided in Paragraph 6(a), in the event of Executive’s
death or Disability Executive’s employment hereunder shall terminate and
Executive shall be entitled to no further compensation or other payments or
benefits under this Agreement, except as to any unpaid salary, bonus, or
benefits accrued and earned by him up to and including the date of such death or
Disability.




(c)  For purposes of this Agreement, Executive’s Disability shall be deemed to
have occurred after one hundred (100) days in the aggregate during any
consecutive twelve (12) month period, or after ninety (90) consecutive days,
during which one hundred fifty (150) or ninety (90) days, as the case may be,
Executive, by reason of his physical or mental disability or illness, shall have
been unable to discharge his duties hereunder. The date of Disability shall be
such one hundred fiftieth (150th) or ninetieth (90th) day, as the case may be.
If the Company or Executive, after receipt of notice of Executive’s Disability
from the other, dispute that Executive’s Disability shall have occurred,
Executive shall promptly submit to a physical examination by the chief of
medicine of any major accredited hospital and, unless such physician shall issue
his written statement to the effect that in his or her opinion, based on his or
her diagnosis, Executive is capable of resuming his employment and devoting his
full time and energy to discharging his duties within thirty (30) days after the
date of such statement, such Disability shall be deemed to have occurred.




(d)  The payments to be made by the Company to Executive hereunder shall be
offset and reduced by the amount of any insurance proceeds (on a tax-effected
basis) paid to Executive (or his estate) from insurance policies obtained by the
Company other than insurance policies provided under Company-wide employee
benefit and welfare plans.




7.  Termination. Nothing contained herein, including the termination of
employment, shall have any effect or impact on any payment provided for in the
Purchase Agreement.




(a)  The employment of Executive under this Agreement:




(i) shall be terminated automatically upon the death or Disability of Executive;

              

 (ii) may be terminated for Cause at any time by the Company, with any such
termination not being in limitation of any other right or remedy the Company may
have under this Agreement or otherwise;




4




(iii)  prior to full payment of the Promissory Note, Executive may be terminated
at any time by the Company without Cause with 180 days’ advance notice to
Executive; thereafter, may be terminated at any time by the Company without
Cause with sixty (60) days’ advance notice to Executive;




(iv)  may be terminated at any time by Executive with sixty (60) days’ advance
notice to the Company, and shall be terminated automatically if Executive does
not accept assumption of this Agreement by, or an offer of employment from, a
purchaser of all or substantially all of the assets of the Company, pursuant to
terms further described in Paragraph 25 hereof; or




(v)  may be terminated at any time by Executive if the Company materially
breaches this Agreement and fails to cure such breach within thirty (30) days of
written notice of such breach from Executive;




(vi)  may be terminated at any time by Executive for Good Reason, in which case
such termination shall be treated for purposes of this Agreement as termination
by Company without Cause.




(b)  Upon any termination hereunder, Executive shall be deemed automatically to
have resigned from all offices and any directorship held by him in the Company,
unless the Company informs Executive otherwise.




 

(c)  Executive’s employment with the Company for all purposes shall be deemed to
have terminated as of the effective date of such termination hereunder (the
“Date of Termination”), irrespective of whether the Company has a continuing
obligation under this Agreement to make payments or provide benefits to
Executive after such date.




8.  Certain Termination Payments.




(a)  If Executive’s employment with the Company is terminated by the Company
without Cause or by Executive pursuant to Paragraph 7(a)(v), in either case
other than within two years after a Change in Control, the Company shall
(i) continue to pay to Executive the per annum rate of salary then in effect
under Paragraph 4(a) and provide him and his family with the benefits described
in Paragraph 4(c) then in effect (unless the terms of the applicable plans
expressly prohibit the continuation of such benefits after such termination and
cannot be amended, with applicability of such amendment limited to Executive, to
provide for such continuation, in which case the Company shall procure and pay
for substantially similar substitute benefits except for any pension or 401(k)
Plan benefit) for the balance of the term that would have remained hereunder had
such termination not occurred,.




 

(b)  If Executive’s employment is terminated by the Company with Cause or is
terminated pursuant to Paragraph 7(a)(iv), Executive shall be entitled to no
further compensation or other payments or benefits under this Agreement, except
as to that portion of any unpaid salary and benefits accrued and earned by him
under Paragraphs 4(a) and 4(c) hereof up to and including the Date of
Termination.




10.  Definitions.

     

(a) “Beneficial Owner” shall have the meaning provided in Rule 13d-3 promulgated
under the Exchange Act.

 

(b) “Cause” means:

(i)   Executive’s conviction of, or plea of “no contest” to, a felony;




(ii)  Executive’s willfully engaging in an act or series of acts of intentional
gross misconduct that result in demonstrable and material injury to the Company
that has not been cured in all material respects within ten (10) days after the
Company gives written notice thereof to Executive; or




(iii) Executive’s willfully and intentional gross negligence in failing to
materially perform his duties that result in demonstrable and material injury to
the Company that has not been cured in all material respects within thirty (30)
days after the Company gives written notice thereof to Executive;







5




(iv)

Executive’s material breach of any provision of this Agreement, which breach has
not been cured in all material respects within thirty (30) days after the
Company gives written notice thereof to Executive.

 

(d)  “Good Reason” shall mean any material change in Executive's position,
without consent of Executive, which involves an overall substantial and material
reduction in the nature or scope of Executive's duties and responsibilities, or
a material adverse change by the Company, without the mutual consent of
Executive, in Executive’s function, title, compensation, reporting
responsibilities, duties or other responsibilities that would reduce the
responsibility or importance of Executive’s position with the Company as
compared to Executive’s functions, duties or responsibilities as of the
Effective Date, or Company’s continued violation of any statute, law or
ordinance after thirty (30) days written notice to cure, or Company’s inability
to invest up to one hundred thousand dollars ($100,000) to reasonably
accommodate the growth of the temporary staffing business generated by
Executive, or default of the Note after ten (10) days written notice to cure or
written waiver of such default by Lender, or a relocation of the Executive‘s
work location without the mutual consent of Executive, to a location more than
fifty (50) from its current location or more than fifty (50) miles further from
the Executive’s residence at the time of relocation.




(e)  “Person” shall have the meaning provided in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and as used in
Sections 13(d) and 14(d) thereof, and shall include a “group” (as defined in
Section 13(d) of the Exchange Act).




(f)  “Retirement” shall mean voluntary, late, normal or early retirement under a
pension plan sponsored by the Company, as defined in such plan, or as otherwise
defined or determined by the Compensation Committee of the Board of Directors of
the Company with respect to senior executives of the Company generally.







6




  

11.  Certain Covenants

     

(a)  Noncompete and Nonsolicitation.  Executive acknowledges the Company’s
reliance on and expectation of Executive’s continued commitment to performance
of his duties and responsibilities during the term of this Agreement. This
noncompetition and nonsolicitation provision shall apply or be enforced if this
Agreement is terminated without cause Company or if this Agreement is terminated
with Good Reason by Executive, provided that Executive is continued to be
provided salary during the remaining Term of this Agreement.  In light of such
reliance and expectation, during the term hereof and for two (2) years after
termination of Executive’s employment and this Agreement under Paragraph 7
hereof, other than termination by the Company without Cause or termination by
Executive pursuant to Paragraph 7(a)(v), and in no event for a period which
predates a date two (2) years following the final payment of that certain
Contingent Price required by the Buyer to the Seller in that certain Asset
Purchase Agreement dated June 1, 2006, Executive shall not, directly or
indirectly, do or suffer any of the following:

   

(i)  Own, manage, control or participate in the ownership, management, or
control of, or be employed or engaged by or otherwise affiliated or associated
as a consultant, independent contractor or otherwise with, any corporation,
partnership, proprietorship, firm, association or other business entity, or
otherwise engage in any business, which is in competition with the temporary
staffing business only of the Company with the clients or customers of the
Company as and where conducted by it at the time of such termination; provided,
however, that the ownership of not more than five percent (5%) of any class of
publicly traded securities of any entity (other than Company) shall not be
deemed a violation of this covenant;




(ii)  Solicit the employment of, assist in the soliciting the employment of, or
otherwise solicit the association in business with any person or entity of, any
employee, consultant or agent of the Company; or

 

(iii) Induce any person who is a customer of the Company to terminate said
relationship.




(b)  Nondisclosure; Return of Materials.  During the term of his employment by
the Company and following termination of such employment, Executive will not
disclose (except as required by his duties to the Company), any concept, design,
process, technology, trade secret, customer list, plan, embodiment or invention,
any other intellectual property (“Intellectual Property”) or any other
confidential information, whether patentable or not, of Company of which
Executive becomes informed or aware during his employment, whether or not
developed by Executive. In the event of the termination of his employment with
the Company or the expiration of this Agreement, Executive will return to the
Company all documents, data and other materials of whatever nature, including,
without limitation, drawings, specifications, research, reports, embodiments,
software and manuals that pertain to his employment with the Company or to any
Intellectual Property and shall not retain or cause or allow any third party to
retain photocopies or other reproductions of the foregoing.




7







(c)  Executive expressly agrees and understands that the remedy at law for any
breach by him of this Paragraph 11 may be inadequate and that the damages
flowing from such breach are not easily measured in monetary terms. Accordingly,
it is acknowledged that, upon adequate proof of Executive’s violation of any
provision of this Paragraph 11, the Company shall be entitled to immediate
injunctive relief and may obtain a temporary order restraining any threatened or
further breach. Nothing in this Paragraph 11 shall be deemed to limit the
Company’s remedies at law or in equity for any breach by Executive of any of the
provisions of this Paragraph 11 that may be pursued by the Company.




(d)  If Executive shall violate any legally enforceable provision of this
Paragraph 11 as to which there is a specific time period during which he is
prohibited from taking certain actions or from engaging in certain activities,
as set forth in such provision, then, in such event, such violation shall toll
the running of such time period from the date of such violation until such
violation shall cease.

  

(e)  Executive has carefully considered the nature and extent of the
restrictions upon him and the rights and remedies conferred upon the Company
under this Paragraph 11, and hereby acknowledges and agrees that the same are
reasonable in time and territory, are designed to eliminate competition that
otherwise would be unfair to the Company, do not stifle the inherent skill and
experience of Executive, would not operate as a bar to Executive’s sole means of
support, are fully required to protect the legitimate interests of the Company
and do not confer a benefit upon the Company disproportionate to the detriment
to Executive.

 

12.  Withholding Taxes.  All payments to Executive hereunder shall be subject to
withholding on account of federal, state and local taxes as required by law.




13.  No Conflicting Agreements. Executive represents and warrants that he is not
a party to any agreement, contract or understanding, whether an employment
contract or otherwise, that would restrict or prohibit him from undertaking or
performing employment in accordance with the terms and conditions of this
Agreement.




14.  Severable Provisions. The provisions of this Agreement are severable and if
any one or more of its provisions is determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions and any partially
unenforceable provision to the extent enforceable in any jurisdiction
nevertheless shall be binding and enforceable.




15.  Binding Agreement.  The rights and obligations of the Company under this
Agreement shall inure to the benefit of, and shall be binding on, the Company
and its successors and assigns, and the rights and obligations (other than
obligations to perform services) of Executive under this Agreement shall inure
to the benefit of, and shall be binding upon, Executive and his heirs, personal
and legal representatives, executors, successors and administrators. The Company
may assign this Agreement to a purchaser (or an affiliate of a purchaser) of all
or substantially all the assets of the Company. As used in this Agreement, the
“Company” shall mean the Company as hereinbefore defined and any successor or
assign to its assets as aforesaid that becomes bound by all the terms and
provisions of this Agreement. If the Executive should die while any amounts are
still payable to him, all such amounts, unless otherwise provided herein, shall
be paid in accordance with the terms of this Agreement to the Executive’s
devisee, legatee, or other designee or, if there be no such designee, to the
Executive’s estate.







16.  Notices.  Notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given when sent by certified mail, postage
prepaid, addressed to the intended recipient at the address set forth at the end
of this Agreement, or at such other address as such intended recipient hereafter
may have designated most recently to the other party hereto with specific
reference to this Paragraph 16.




18.  Waiver of Jury Trial.  Each party waives, to the fullest extent permitted
by law, any right he or it may have to a trial by jury in respect of any suit,
action or proceeding arising out of this Agreement or any transaction
contemplated by this Agreement. Each party certifies that no representative,
agent or attorney of any other party has represented, expressly or otherwise,
that such other party would not, in the event of litigation, seek to enforce
this waiver; and acknowledges that he or it and the other party have been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this Paragraph 18.




19.  Waiver.  The failure of either party to enforce any provision of this
Agreement shall not in any way be construed as a waiver of any such provision as
to any future violation thereof, or prevent that party thereafter from enforcing
each and every other provision of this Agreement. The rights granted the parties
herein are cumulative and the waiver of any single remedy shall not constitute a
waiver of such party’s right to assert all other legal remedies available to it
under the circumstances.




20.  Miscellaneous.  This Agreement supersedes all prior agreements and
understandings between the parties. This Agreement may not be modified or
terminated orally. All obligations and liabilities of each party hereto in favor
of the other party hereto relating to matters arising prior to the date hereof
have been fully satisfied, paid and discharge. No modification, termination or
attempted waiver shall be valid unless in writing and signed by the party
against whom the same is sought to be enforced.

 

21.  Governing Law.  This Agreement shall be governed by and construed according
to the laws of the State of New Jersey.




22.  Captions and Paragraph Headings. Captions and paragraph headings used
herein are for convenience and are not a part of this Agreement and shall not be
used in construing it.




23.  Enforcement Costs.  If any legal action or other proceeding is brought for
the enforcement of this Agreement, or because of an alleged dispute, breach,
default or misrepresentation in connection with any provision of this Agreement,
the successful or prevailing party or parties shall be entitled to recover
reasonable attorneys' fees, court costs and all expenses even if not taxable as
court costs (including, without limitation, all such fees, costs and expenses
incident to arbitration, appellate, bankruptcy and post-judgment proceedings),
incurred in that action or proceeding, in addition to any other relief to which
such party or parties may be entitled.    








9




24.

Arbitration.  Any dispute, difference, disagreement, or controversy between the
parties hereto, arising out of or in connection with this Agreement or the
interpretation of the meaning or construction of this Agreement, shall be
referred to a single arbitrator agreed upon the parties to such dispute.  If the
parties to the dispute are unable to agree upon the selection of such
arbitrator, then an arbitrator shall be appointed by the American Arbitration
Association pursuant to its existing rules and regulations.  Such arbitration
shall take place in New Jersey, unless otherwise agreed upon by all of the
parties.  Every such dispute, difference disagreement or controversy which is
submitted to arbitration shall be dealt with and disposed of pursuant to the
rules of the American Arbitration Association, and every award or determination
therein shall be final and binding upon all of the parties.  There shall be no
appeal from such award or determination, and judgment thereon may be entered in
any court of competent jurisdiction. The arbitrator, if he deems that the case
requires it, is authorized to award to the party whose contention is sustained,
such sums as he shall deem proper to compensate such party for the time and
expense incident to the proceeding and, if the arbitration was demanded without
reasonable cause, he may also award damages for delay.  The arbitrator shall fix
his own compensation, unless otherwise provided by agreement, and shall assess
the costs and charges of the proceedings upon any or all parties.




IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first set forth above




Infe-Human Resources - Unity, Inc.,:




By:_______________________

Name:_____________________

Title:______________________










_________________________

Ludin Pierre




10




SCHEDULE A







Schedule referred to in paragraph 4(c) of the Employment Agreement dated
___________, 2006, between Infe-Human Resources - Unity, Inc., a Nevada
corporation (the “Company”) and Ludin Pierre (“Executive”).




 

Period Beginning

Annual Salary

Vacation

Personal/Sick Days




___________, 2006

$100,000_________

20 days

15 days




________________

_________

________

________




________________

_________

________

________




________________

_________

________

________

  







11




SCHEDULE __




DUTIES




Ludin Pierre will be responsible for the sales and general management of the
business unit formerly consisting of Cosmo/Mazel businesses, and any natural
growth of business thereof, and in maintaining the same level of quality service
to customers as has been traditional in the business.  Major policy and
financial matters will be the responsibility of the parent company CEO and other
parties, designated by the CEO, to whom Mr. Pierre will report.





12


